department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date vil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely tamera ripperda director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date uil contact person identification_number contact number fax number employer_identification_number dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you are incorporated under your state’s utilities code law as a telephone cooperative your state utilities code provides that telephone cooperatives operate a nonprofit basis for the mutual benefit of its members and patrons you filed form_1024 application_for recognition of exemption under sec_501 seeking recognition as an organization like a mutual or cooperative telephone company under sec_501 your articles of incorporation provide that you formed for the purpose of furnishing communication services and any and all other purposes for which a telephone cooperative corporation may be formed specifically you facilitate communication services by providing gateway and policy control services to your members which are companies that provide telecommunication services such as cellular and internet services to the public your gateway service provides your members with affordable access to the worldwide 4g broadband network you state that without the gateway your members would be unable to provide access to the 4g broadband network and therefore would be unable to provide broadband ie internet to their customers your policy control service manages the traffic through your gateway so that your members’ customers receive optimal usage of the network in other words your policy control service ensures that your members’ customers receive the fastest connect times at the best quality possible with current technology membership you state that your members must provide telephone or communications_services or be a wholly owned subsidiary or controlled affiliate of an entity providing telephone or communications_services your members must pay a one-time membership fee agree to comply with and be bound by your articles and bylaws and be accepted for membership by your board_of directors you have four membership classes e e e e founding members are those members that created you and invested the initial capital and infrastructure necessary to carry out your services charter members are those members that committed to becoming full members prior to a certain date full members are those members who have paid a membership fee dues and pro_rata costs necessary to entitle them to participate in your services and associate members are members that participate only in select services you state that in the future you may create additional membership classes currently you have a total of four full members three of these members are also your founding and charter members you have no associate members at this time termination of membership may be voluntary or involuntary your bylaws provide that termination of any kind releases the member of all right title and interest in your property and assets operation at cost each full member must pay a one-time membership fee of dollar_figurex additionally each month every member pays a fixed fee of dollar_figure 5x and a variable usage fee for provision of gateway and policy services you state that you will adjust the variable usage fee quarterly to ensure that you have sufficient cash to cover your expenses you provide capital credits to your members for amounts received in excess of operating costs and expenses you allocate these credits on a pro_rata basis in proportion to the member's business with you patronage basis at the board_of director’s discretion you may allocate non-operating and nonmember income in excess of costs and expenses to your members’ capital accounts on a patronage basis any distribution from the members’ capital accounts is at the board_of director's discretion you intend to keep appropriate books_and_records and will report to each member the amount of capital credited to its account each fiscal_year distributions from your members’ capital accounts are at the board_of director's discretion governance you conduct annual membership meetings at least one-half of the total members must be present at the annual meeting to constitute a quorum you do not permit your members to vote by proxy each full member is entitled to one vote upon each matter submitted to a vote ata meeting of the members founding charter and associate members are not entitled to vote each of founding members elects two of your six directors your board_of directors in turn elects its officers by and from the board_of directors full charter and associate members are not entitled to elect or appoint directors or officers nonetheless full members may remove a director with a petition signed by the majority of all the full members income you state that currently member income is your sole source_of_income in the future you anticipate some interest_income additionally you state that you will account for any income received from associate members as nonmember income however you do not anticipate either income source to exceed percent of your total income law sec_501 provides for the exemption of benevolent life_insurance_companies of a purely local character mutual_ditch_or_irrigation_companies mutual_or_cooperative_telephone_companies or like organizations but only if percent or more of the income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses it requires advance deposits to cover the cost of the insurance and maintains sec_1_501_c_12_-1 states that an organization described in sec_501 must receive at least percent of its income from amounts collected from members for the sole purposes of meeting losses_and_expenses if an organization issues policies for stipulated cash premiums or if investments from which more than percent of its income is derived it is not entitled to exemption on the other hand an organization may be entitled to exemption although it makes advance assessments for the sole purpose of meeting future losses_and_expenses provided that the balance of such assessments remaining on hand at the end of the year is retained to meet losses_and_expenses or is returned to members revrul_57_420 1957_2_cb_308 determined that an organization that provided and maintained a two-way radio system for its members on a mutual or cooperative basis qualified for recognition under sec_501 the two-way radio association was similar to a mutual or cooperative telephone company in that a two-way radio communication system on a mutual basis is an organization whose purpose is similar in nature to a mutual telephone company accordingly the organization qualified for recognition under sec_501 as a like organization the service has determined that end user internet service providers end user isps provide a service similar to the two-way radio system held to be exempt in revrul_57_420 and therefore qualify for exemption under sec_501 subject_to certain conditions set forth in revenue_ruling below revrul_72_36 1972_1_cb_151 sets forth certain requirements cooperative companies must meet for exemption under sec_501 the rights and interests of the members in the savings of an organization should be determined in proportion to their business with the organization the interests of members in the savings of the organization may be determined in proportion to either the value or the quantity of the services purchased from the organization provided such basis is realistic in terms of actual cost of the services to the organization funds retained in excess of those currently needed for such purposes as retiring indebtedness incurred in acquiring assets expanding the services of the organization or ‘maintaining reserves for necessary purposes must be reasonable in light of the organization’s business needs whether there is an improper accumulation of funds depends upon the particular circumstances of each case the organization’s records must show each member’s rights and interests in the funds it retains amember’s rights and interest cannot be forfeited upon dissolution or termination upon dissolution gains from the sale of an appreciated asset should be distributed to all persons who were members during the period which the asset was owned by the organization in proportion to the amount of business done by such members during that period insofar as is practicable revrul_2002_55 2002_2_cb_529 determined that a telephone cooperative that received percent of its income from its members for telephone services satisfied the percent member income test the percent member income test requires a cooperative exempt under sec_501 for any taxable_year to combine all sources of income not otherwise excludable under sec_501 or c and calculate whether more than percent of that income is derived from nonmembers in the year in question the organization received dollar_figurex from its members for telephone services dollar_figurex as a dividend from a wholly owned taxable subsidiary and dollar_figurex interest_income accordingly the organization met the percent member income test for the year in question in 44_tc_305 acq 1966_1_cb_3 the tax_court stated that an organization must meet certain common_law requirements in order to be a cooperative which include democratic control of the organization by members operation at cost for the benefit of the members and the subordination of capital rationale an organization seeking exemption under sec_501 must satisfy three requirements first it must be organized and operated as a cooperative the organizational and operational tests’ second it must conduct activities described in sec_501 the activities test derive at least percent of its income from members solely for the sole purpose of meeting expenses and losses the income source test you request recognition under sec_501 as an organization like a mutual or cooperative telephone company however the materials submitted indicate that you do not qualify for recognition under sec_501 finally it must organization and operational_test although you are organized as a cooperative telephone company under your state law you are not operated as such an organization meets the requirements of the organizational and it is organized and operated under both the common_law definition and the operational tests if requirements of revrul_72_36 under the common_law a cooperative organization exhibits three characteristics democratic control by the members operation at cost and subordination of capital 44_tc_305 acq 1966_1_cb_3 additionally a cooperative organization must meet the five requirements of revrul_72_36 in puget sound plywood the tax_court stated that you are not a cooperative within the common_law definition because your operations do not illustrate subordination of capital implementation of the subordination of capital as regards control_over the management and direction of the cooperative is achieved through bylaw provisions which vest in the members themselves the right and power to elect the trustees and the officers of the cooperative your bylaws vest the right and power to elect your directors solely in your founding members charter full and associate members retain no right or power to elect directors furthermore the power to elect officers is vested solely in the founding-member-elected board_of directors no membership class retains the right to elect officers accordingly control_over your management and direction is vested in only part of your membership additionally you fail to meet the requirements of revrul_72_36 because your members forfeit their rights and interests upon termination of membership therefore you are not a cooperative organization within the meaning of sec_501 activities test you do not perform activities like a mutual or cooperative telephone company under sec_501 the term like is limited by the type of organizations specified in sec_501 organizations that are like mutual_or_cooperative_telephone_companies facilitate communication between members and others revrul_57_420 two-way radio service accordingly organizations end user isps that provide internet or broadband services on a mutual or cooperative basis usually qualify for recognition under sec_501 however you do not provide internet or broadband to your members rather you provide a gateway through which your members-other telecommunications companies-access the worldwide 4g broadband network this access allows your members to provide broadband services to their customers nothing in your materials indicates that your operations facilitate communication between your members and others rather your operations facilitate communication between your members’ customers ie nonmembers and others therefore you are not a like organization within the meaning of sec_501 income source test you failed to establish that you receive at least percent of your income from your members for the sole purpose of meeting income and expenses the percent member income test requires an organization exempt under sec_501 for any taxable_year to combine all sources of income not otherwise excludable under sec_501 or c and calculate whether more than percent of that income is derived from nonmembers revrul_2002_55 a member’ is an individual who has the right to elect the governing board_of the cooperative and be involved in the operations of the organization 44_tc_305 in this case your full charter and associate members are not ‘members’ within the meaning of sec_501 because these membership classes are not entitled to elect or appoint officers or directors additionally founding charter and associate members are not entitled to vote at membership meetings nonetheless your founding members may vote at membership meetings because your founding members are also full and charter members currently you have one full member that is not also a founding or charter member and no associate members you do not state how much income you receive from this member accordingly you may receive nonmember income in excess of percent conclusion you do not qualify for recognition as a mutual or cooperative telephone company or like organization under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely michael seto manager eo technical
